DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
The amendment dated May 10, 2022 has been entered.  Claims 1, 5, and 7 were amended.  Claims 2-4 are canceled claims.  Claims 1 and 5-10 are pending.
The rejection of claims 1 and 5-10 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/093878 A1) in view of Matsuura et al. (EP 1718121 A1) is withdrawn due to the amendment received May 10, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 contains the following phrase at the end of the claim:
“the heteroaryl(ene) contains at least one heteroatom selected from B, N, O, S, Si, and P, and the heterocycloalkyl contains at least one heteroatom selected from O, S, and N”.

Since the term “heteroaryl” or “heteroarylene” is within the definitions for each of variables L1, Ar1, R1 to R3, R5, R6, R11 to R17, A1, A1, L2 and Ar, it is unclear if the limitation at the end of the claims is intended to refer to every occurrence of heteroaryl(ene) for each of these variables or if only some of the variables are intended with respect to the further limitation.  
Since the term “heterocycloalkyl” is within the definitions for each of variables R1 to R3, R5, R6, R11 to R17, A1, A1, and Ar, it is unclear if the limitation at the end of the claims is intended to refer back to every occurrence of heterocycloalkyl for each of these variables or if only some of the variables are intended with respect to the further limitation.  
	Clarification and/or correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/093878 A1) in view of Zeng et al. (US 2015/0053938 A).
Regarding claims 1 and 5-10, Lee et al. discloses organic electroluminescent devices comprising multiple host materials (see Lee abstract).  Example device embodiment No. 14 at Table 3 in par. 284 includes host material “H-110” in the light emitting layer and the device further includes an electron transport layer comprised of a triazine-containing material (see Lee par. 275-276):


    PNG
    media_image1.png
    218
    157
    media_image1.png
    Greyscale
(see par. 65).
Material “H-110” is identical to instant compound “H-139” of instant claim 6 and is within general instant formula (6) of instant claim 1.  
	While Lee et al. discloses a light emitting device may include an electron transport material layer (see Lee par. 167 and 261), it is not seen where a material the same as a formula (12) compound was selected for use in an example device.  In analogous art, Zeng et al. teaches electron transporting material (“second compound” described as having electron transporting function – see Zeng et al. at par. 77) may be at least the following triazine-containing compounds:

    PNG
    media_image2.png
    198
    269
    media_image2.png
    Greyscale
(Compound E9 - see Zeng par. 87 at page 17)

    PNG
    media_image3.png
    224
    271
    media_image3.png
    Greyscale
(Compound E64 – see Zeng par. 87 at page 26).
The above triazine-containing compounds are identical to instant compounds B-74 and B-23, respectively, of dependent claim 7 and are within instant formula (12) of instant claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an electron transporting functional material such as the above shown triazine-containing compounds E9 and E64 as disclosed by Zeng et al. as electron transporting material for a device according to Lee et al., because one would expect the material to be similarly useful for the purpose of providing electron transportation with a predictable result and a reasonable expectation of success.  Also, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
	Regarding claim 8, Lee et al. and Zeng et al. teach the above described materials of instant formula (6) and instant formula (12), respectively, which correspond to a same light emitting layer material and an electron transport layer material as claimed by applicant.  The energy level relationship of layers is not specifically discussed in the references, but one would expect the property relationship as claimed to naturally flow from the prior art materials comprising layers of a device as the materials are identical to materials claimed and/or preferred by applicant.  The Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
	Regarding claim 10, the Example No. 14 device embodiment teaches electron transport material mixed with lithium quinolate in a 1:1 ratio (see Lee et al. par. 275) in an electron transport layer.  Lithium quinolate reads upon the further electron transport compound.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 20160010333A and family equivalent US 2017/0207398 A1 teach at least a compound #78 (see page 6 of KR patent document) that is the same as instant compound B-11.  The references are considered relevant to the field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786